MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ July 20, 2006 decision.
Respondent’s unopposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Accordingly, this petition for review is denied because the BIA did not abuse its discretion in its July 20, 2006 decision. See 8 C.F.R. § 1003.2(b)(2) (stating deadline for filing motions to reconsider); see also Iturribarria v. INS, 321 F.3d 889, 895-96 (9th Cir.2003).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provid*605ed by 9th Cir. R. 36-3.